Citation Nr: 0804584	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-38 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2005, a 
statement of the case was issued in October 2005, and a 
substantive appeal was received in October 2005.

The veteran was scheduled to testify at a Board hearing in 
December 2007.  The veteran was notified of this hearing in 
October 2007, but the veteran failed to report for the 
hearing and did not request a rescheduling.

The Board notes that the claims folder now contains a 
December 2006 letter from the veteran's separated spouse, and 
this letter appears to request apportionment of the veteran's 
VA disability benefits.  This matter is hereby referred to 
the RO for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he suffers from hepatitis C as the 
result of a blood transfusion which took place at a VA 
medical facility in 2003.  The Board observes that the VA 
medical records in the claims folder include a "Blood 
Transfusion Consent" form and a treatment record referring 
to a "transfusion reaction," both dated June 2003.  
Additionally, the Board observes that June and July 2003 VA 
treatment reports appear to show a diagnosis of hepatitis C.

Significantly, it appears that the RO was unaware of these 
particular contents of the veteran's VA treatment records, as 
the RO's March 2005 rating decision and October 2005 
statement of the case both refer to a perceived absence of 
evidence showing any blood transfusion or hepatitis C 
diagnosis.  In light of the evidence which has come to light 
during the Board's review of the record, the Board believes 
that further development and clarification of the evidence is 
necessary to confirm a current diagnosis and address the 
medical questions essential to resolving this appeal.  As 
there is no medical evidence of record addressing the 
question of the likely etiology of the veteran's claimed 
hepatitis C, a medical examination with such an etiology 
opinion is necessary for proper appellate review of the 
claim.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded an 
examination by an appropriate VA physician 
for the purpose of determining whether the 
veteran currently is diagnosed with 
hepatitis C and, if so, if such hepatitis 
C is etiologically related to treatment at 
a VA medical facility.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  After examination of the 
veteran and review of the claims file, the 
examiner is to express an opinion as to:

a)  Does the veteran currently have 
hepatitis C?

b)  Based on a review of the claims 
folder and examination of the veteran, 
what is the most likely cause of any 
current hepatitis C diagnosis?  In 
answering this question, please 
identify all specific risk factors 
which may apply to the veteran.

c)  Is it at least as like as not (a 50 
percent probability or greater) that 
the veteran incurred hepatitis C as a 
result of VA treatment?  In answering 
the this question, please specifically 
address the treatment records 
indicating that that the veteran may 
have had a blood transfusion in June 
2003 and may have been diagnosed with 
hepatitis C around that time.

d)  If hepatitis C did result from VA 
treatment, the examiner should offer an 
opinion as to whether the proximate 
cause was the result of either (i) 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of the VA facility care or medical 
treatment or (ii) an event not 
reasonably foreseeable.  A complete 
rationale for the opinion expressed 
should be provided.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
then the RO should furnish the veteran and 
his representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



